DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the arguments filed on 08/02/2022. No claims have been amended, added or cancelled. Thus, claims 1-44 are presently pending in the application, claims 1-18 and 26-42 being withdrawn from consideration.

Response to Arguments
Applicant’s arguments and amendments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Hess (US 7713278) (discussed below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-25 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 7713278); in view of Paul (US 2004/0210208).
Regarding Claim 19, Hess discloses a catheter (Fig.3), comprising: a first end (handle (100)) configured to extend to an outer surface of a patient (the user uses the handle (100) to actuate the positioner assembly (400), the driver assembly (300), and the tube assembly (500) outside the patient) (column 14, lines 54-60); a transcutaneous section (outer tube (510)) connected to the first end (100) (Figs. 4 and 31) (column 14, lines 54-65); a second end (driver assembly (300)) configured to extend into a bladder lumen of the patient (the driver assembly is extended into the male bladder (1) as seen in Fig.33), the bladder lumen formed of a bladder wall (2) with an outer surface (outer surface of the bladder wall (2)) inside the patient (the bladder wall (2) is located inside the patient’s body as seen in Fig.33); an anchor (drive/retain anchors (700)) connectable to the outer surface of the bladder wall  (2) of the bladder lumen within the patient (Fig.34), the anchor includes a first lock mechanism (positioner assembly (400)); and a second lock mechanism (driver pins (376); Fig.34) connected to the second end (Fig.34), wherein the second lock mechanism (376) is securable to the first lock mechanism (400) to seal between the second end (300) and the anchor (700), thereby sealing the catheter to the bladder lumen (columns 22 (lines 63-67)- 23 (lines 1-7)).
Hess does not appear to disclose at least one microbe resistance zone container in the transcutaneous section.
Paul teaches it was known in the art to have an antimicrobial therapeutic agent (30; Fig.1) in the second/ transcutaneous section (26) (Fig.11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hess to incorporate the teachings of Paul to have a at least one microbe resistance zone in the transcutaneous section in order to kill or inhibit the growth of microorganisms in the transcutaneous area in order to prevent infection (parags. [0005] and [0052]).
Regarding Claim 20, Hess as modified discloses the catheter of claim 19, and Paul further discloses wherein the at least one microbe resistance zone is included in the transcutaneous section (the antimicrobial therapeutic agent (30) is located in the second/ transcutaneous section (26) as seen in Fig.11).
Regarding Claim 21, Hess as modified discloses the catheter of claim 19, and Paul further discloses wherein the at least one microbe resistance zone comprises a first microbe resistance zone containing a first antimicrobial eradication technology and a second microbe resistance zone containing a second antimicrobial eradication technology different from the first antimicrobial eradication technology (the antimicrobial therapeutic agent (30) can have two or more antimicrobials located at discrete locations of the second section) (The second therapeutic agent 30 can comprise a combination of two or more antimicrobials. In these embodiments, the two or more antimicrobials can be located in or on discrete locations within the second section 26; parag. [0056], lines 1-4) (the two antimicrobial agents are rifampin and minocycline) (parags. [0056]- [0057]).
Regarding Claim 22, Hess as modified discloses the catheter of claim 21, and Paul further discloses wherein said first antimicrobial eradication technology is selected from a group consisting of nanochannel delivered molecular agents, elutable molecular agents, non-elutable molecular agents, surface modulations, and combinations thereof (the second therapeutic agent (30) can be coated on the device, so the therapeutic agent is a surface modulation agent) (parag. [0072]).
Regarding Claim 23, Hess as modified discloses the catheter of claim 19, and Paul further discloses wherein a first microbe resistance zone of the at least one microbe resistance zone is adjacent to the first end of said catheter (the second section (26) is adjacent to portion (61) that extend on the external surface of the patient as seen in Fig.11).
Regarding Claim 24, Hess as modified discloses the catheter of claim 19, and Paul further discloses wherein the catheter includes an exterior section (portion (61)) and a first microbe resistance zone (26) is adjacent to the exterior section of said catheter (Fig.11) and said first microbe resistance zone comprises a surface modulation (the second therapeutic agent (30) can be coated on the device, so the therapeutic agent is a surface modulation agent) (parag. [0072]).
Regarding Claim 25, Hess as modified discloses the catheter of claim 21, and Paul further discloses wherein the first microbe resistance zone includes a first antimicrobial enhancing technology, the second microbe resistance zone includes a second antimicrobial enhancing technology different from the first antimicrobial enhancing technology (the antimicrobial therapeutic agent (30) can have two or more antimicrobials located at discrete locations of the second section) (The second therapeutic agent 30 can comprise a combination of two or more antimicrobials. In these embodiments, the two or more antimicrobials can be located in or on discrete locations within the second section 26; parag. [0056], lines 1-4) (the two antimicrobial agents are rifampin and minocycline) (parags. [0056]- [0057]).
Hess does not appear to disclose a third microbe resistance zone that includes a third antimicrobial enhancing technology.
Paul teaches it was known in the art to have two or more antimicrobials located on discrete locations along the second section (26). A third microbe resistance zone with a third antimicrobial agent can be located on the second section (26) which will be different from the first and second antimicrobial agents on the first and second microbe resistance zone (parags. [0056]- [0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hess to incorporate the teachings of Paul to have a third microbe resistance zone that includes a third antimicrobial enhancing technology in order to ensure the prevention of an infection along all the transcutaneous section.
Regarding Claim 43, Hess as modified discloses the catheter of claim 19, and Paul further discloses wherein the at least one microbe resistance zone (26) is selected from the group consisting of a microbe resistance zone of the first end, a microbe resistance zone of the transcutaneous section, a microbe resistance zone of the second end, and combinations thereof (the second section (26) is located on the transcutaneous section as seen in Fig.11).
Regarding Claim 44, Hess as modified discloses the catheter of claim 25, and Paul further discloses wherein the first antimicrobial enhancing technology, the second antimicrobial enhancing technology, and the third antimicrobial enhancing technology are each selected from the group consisting of nanochannel delivered molecular agents, elutable molecular agents, non-elutable molecular agents, surface modulations, and combinations thereof (the second therapeutic agent (30) with all the one or more antimicrobial agents located on discrete locations along the second section (26) can be coated on the device, so the therapeutic agent is a surface modulation agent) (parag. [0072]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783